     Case 2:19-cv-01285-ODW-JDE Document 44 Filed 05/05/20 Page 1 of 3 Page ID #:351




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11     TONEY ALFONSO JOHNSON,                   )   Case No. 2:19-cv-01285-ODW(JDE)
                                                )
12                       Plaintiff,             )
                                                )   ORDER ACCEPTING FINDINGS
13                        v.                    )
                                                )   AND RECOMMENDATION OF
14     JACK FEIST, et al.,                      )   UNITED STATES MAGISTRATE
                                                )   JUDGE
                                                )
15                       Defendants.            )
                                                )
16
17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
18
       including the operative Second Amended Complaint (Dkt. 7, “SAC”) filed by
19
       Plaintiff Tony Alfonso Johnson (“Plaintiff”), Plaintiff’s Notice of Election
20
       (Dkt. 9), the Motion to Dismiss the SAC (Dkt. 30, “Motion”) filed by
21
       Defendant Jack Feist, J. Clason, and G. Grieb (“Defendants”), Plaintiff’s
22
       Opposition to the Motion (Dkt. 34), Defendants’ Reply in support of the
23
       Motion (Dkt. 37), the Report and Recommendation of the assigned United
24
       States Magistrate Judge (Dkt. 39, “Report”), Plaintiff’s Objections to the
25
       Report (Dkt. 42), and Defendants’ Reply to Plaintiffs Objections (Dkt. 43).
26
             The Court has engaged in a de novo review of those portions of the R&R
27
       to which objections have been made. The Court accepts the findings and
28
     Case 2:19-cv-01285-ODW-JDE Document 44 Filed 05/05/20 Page 2 of 3 Page ID #:352




 1     recommendation of the magistrate judge. In addition, the Court denies
 2     Plaintiff’s request in his Objections to amend his complaint to reassert claims
 3     he dropped in his Notice of Election; this denial is without prejudice to
 4     Plaintiff filing a motion seeking leave to amend in compliance with Federal
 5     Rule of Civil Procedure 15 and Local Civil Rule 15 after he has filed an
 6     amended complaint or a notice of election in compliance with the order below,
 7     with Defendants having an opportunity to be heard on any such motion.
 8           Therefore, IT IS HEREBY ORDERED that:
 9           1.    The Motion (Dkt. 30) is GRANTED in part as follows: (a) the
10                 SAC’s Fourth Cause of Action against Defendants Feist and
11                 Clason is dismissed without prejudice and without leave to amend;
12                 and (b) the SAC’s First and Third Causes of Action are dismissed
13                 with leave to amend;
14           2.    If Plaintiff still desires to pursue retaliation claims based on the
15                 First Amendment against Defendants Feist and Clason, he is
16                 ordered to file a Third Amended Complaint remedying the
17                 deficiencies identified in the Report within 30 days from the date
18                 of this Order;
19           3.    Any Third Amended Complaint filed by Plaintiff as permitted by
20                 this Order shall bear the docket number of this case, shall be
21                 labeled “Third Amended Complaint,” shall be complete in and of
22                 itself without reference to any other pleading, and shall not include
23                 new defendants or new allegations not related to the previously
24                 asserted retaliation claims in the SAC;
25           4.    If Plaintiff timely files a Third Amended Complaint, Defendants
26                 shall answer or otherwise appropriately respond to such pleading
27                 within 21 days of its filing;
28

                                                   2
     Case 2:19-cv-01285-ODW-JDE Document 44 Filed 05/05/20 Page 3 of 3 Page ID #:353




 1          5.    If Plaintiff no longer wishes to pursue retaliation claims against
 2                Feist and Clason, he shall, within 30 days, file a document titled
 3                “Notice of Election” stating he elects only to proceed on his
 4                Fourth Cause of Action against Grieb and not any other claim
 5                against any other defendant; if Plaintiff files such an election, the
 6                SAC will proceed solely against Defendant Grieb, who, in that
 7                event, is ordered to answer the SAC within 14 days of the filing of
 8                such a Notice of Election;
 9          6.    If Plaintiff fails to timely file either: (1) a Third Amended
10                Complaint; or (2) a Notice of Election within thirty (30) days of
11                the date of this Order, such a failure will constitute an
12                abandonment of claims against Defendants Clason and Feist; and
13          7.    Final judgment in this action shall reflect the dismissal of the
14                Fourth Cause of Action against Defendants Feist and Clason.
15
16          IT IS SO ORDERED.
17
18
       Dated: May 5, 2020
19
20                                                 ______________________________
                                                   OTIS D. WRIGHT, II
21                                                 United States District Judge
22
23
24
25
26
27
28

                                               3
